Citation Nr: 1531915	
Decision Date: 07/27/15    Archive Date: 08/05/15

DOCKET NO.  05-22 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Whether the severance of service connection for cough/shortness of breath as due to undiagnosed illness, status post uvuloplasty, effective February 1, 2005, was proper.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to July 1995.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In May 2014, the Board issued a decision which denied the Veteran's claim.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  By an April 2015 Order, the Court, pursuant to a joint motion for remand (JMR), vacated the Board's May 2014 decision in this matter and remanded the case for action consistent with the JMR.


FINDINGS OF FACT

The February 1997 rating decision that granted service connection for cough/shortness of breath as due to undiagnosed illness, status post uvuloplasty, was not clearly and unmistakably erroneous.


CONCLUSION OF LAW

The criteria to sever service connection for cough/shortness of breath as due to undiagnosed illness, status post uvuloplasty have not been met; and service connection is restored for this disability.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 2014); 38 C.F.R. §§ 3.105, 3.303, 3.317 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

In addition, service connection may also be warranted under current law for a Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval, or air service in Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  

A qualifying chronic disability is defined as that which results from an undiagnosed illness, a medically unexplained chronic multi-symptom illness that is defined by a cluster of signs or symptoms, such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome, or any diagnosed illness that VA determines in regulations warrants a presumption of service connection.  Id.  Moreover, signs or symptoms that may be manifestations of an undiagnosed illness or a chronic multi-symptom illness include: (1) fatigue; (2) unexplained rashes or other dermatological signs or symptoms; (3) headache; (4) muscle pain; (5) joint pain; (6) neurological signs and symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the upper or lower respiratory system; (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; and (12) abnormal weight loss.  Id.  (Emphasis added).

In this case, the record reflects service connection was established for cough/shortness of breath as due to undiagnosed illness, status post uvuloplasty  by a February 1997 rating decision pursuant to the aforementioned provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  That decision found, in pertinent part, that a chronic cough was shown to a compensable degree within two years subsequent to his last tour of duty in the Southwest Asia Theater of operations.

Once service connection has been granted, it can be severed only upon VA's showing that the final rating decision granting service connection was "clearly and unmistakably erroneous," and only after certain procedural safeguards have been met.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(d); Daniels v. Gober, 10 Vet. App. 474, 478 (1997).  Specifically, when severance of service connection is warranted, a rating proposing severance will be prepared setting forth all material facts and reasons.  The Veteran will be notified at his latest address of record of the contemplated action and furnished detailed reasons therefore and will be given 60 days for the presentation of additional evidence to show that service connection should be maintained.  38 C.F.R. § 3.103(b)(2), 3.105(d) (1997) (2013); Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991).  

Initially, the Board notes that the RO followed the proper administrative procedures to effectuate the severance of service connection.  38 C.F.R. § 3.105(d).  Specifically, the RO proposed to sever service connection in an August 2004 rating decision.  The Veteran was advised of the proposed severance by an August 2004 letter, which included a copy of the August 2004 rating decision.  This correspondence and accompanying rating decision provided an explanation concerning the reasons for the proposed severance, notified him that he had 60 days to submit additional evidence, and that he could request a hearing.  The 60-day period in which the Veteran had to submit additional evidence or request a hearing expired without any response from the Veteran or his representative.  The RO then issued a November 2004 rating decision, severing service connection, effective February 1, 2005.  See 38 C.F.R. § 3.105(d).  In short, the RO satisfied the procedural requirements of 38 C.F.R. § 3.105(d).  Therefore, the Board must now address the merits of whether the severance of service connection was warranted in this case.

Service connection will be severed only where evidence establishes that a previous grant of service connection was clearly and unmistakably erroneous, with the burden of proof being upon VA.  Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991).  Clear and unmistakable error (CUE) is defined as a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40 (1993). 

To determine whether CUE was present in a prior determination, either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  CUE is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  It is not mere misinterpretation of facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991). 

There are differences in application of the standards for severance of service connection and for demonstrating CUE in a prior final VA decision.  See Stallworth v. Nicholson, 20 Vet. App. 482, 488 (2006).  In a severance case, VA is not limited to the law and the record that existed at the time of the original decision in adjudicating a matter of severance of service connection; i.e. the provisions of 38 C.F.R. § 3.105(d) do not limit the reviewable evidence to only that which was before the RO in making its initial service connection award.  Daniels v. Gober, 10 Vet. App. 474, 480 (1998); see also Venturella v. Gober, 10 Vet. App. 340, 342- 43 (1997).  Further, "the severance decision focuses--not on whether the original decision was clearly erroneous--but on whether the current 'evidence establishes that [service connection] is clearly erroneous.'"  Stallworth, 20 Vet. App. at 488 (quoting 38 C.F.R. § 3.105(d) (emphasis in original). 

The Board previously found in the May 2014 decision that the February 1997 rating decision's grant of service connection for cough/shortness of breath as due to undiagnosed illness, status post uvuloplasty was clearly and unmistakably erroneous; that competent probative medical evidence of record clearly and unmistakably demonstrates that the Veteran's respiratory disorder is not due to an undiagnosed illness linked to his active duty service and the evidence also clearly and unmistakably demonstrates that the reported symptomatology does not satisfy the criteria set out under 38 C.F.R. § 3.317.  In support of this finding, the Board referenced various evidence to include a June 2004 VA examination, with a July 2004 addendum.

The Board notes, however, that the parties to the April 2015 JMR in this case essentially agreed the facts were ambiguous as to the question of whether the Veteran's claimed respiratory disorder is of unknown origin, but which developed on active duty.  

The Board observes that it is well settled that "[w]here a case is addressed by an appellate court, remanded, then returned to the appellate court, the 'law of the case' doctrine operates to preclude reconsideration of identical issues."  See Johnson v. Brown, 7 Vet. App. 25, 26 (1994).  Moreover, the Court has specifically held that this principle applies to Court decisions on cases remanded to the Board.  See Browder v. Brown, 5 Vet. App. 268 (1993).  In addition, the Court has held that a corollary principle is the "Mandate Rule": "a lower court is generally bound by the terms of the mandate and has no power or authority to deviate from that mandate."  Chisem v. Brown, 8 Vet. App. 374, 375 (1995) (For purposes of this analysis, this Court's position is analogous to that of a 'circuit court,' while the [Board] stands somewhat in the position of a district court.)  


As noted above, the April 2015 Court Order directed the Board to take action consistent with the JMR.  With the parties agreeing the evidence is ambiguous on the question of whether the Veteran's claimed respiratory disorder is of unknown origin, but which developed on active duty, which is consistent with the grant of service connection pursuant to 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, the Board cannot find that the original grant of service connection for cough/shortness of breath as due to undiagnosed illness, status post uvuloplasty, is clearly and unmistakably erroneous.  Accordingly, the Board is compelled to conclude that the severance of service connection for this disability was, in fact, improper; and, as such, service connection must be restored for this disability.





ORDER

The appeal to restore service connection for cough/shortness of breath as due to undiagnosed illness, status post uvuloplasty is granted.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


